DETAILED ACTION
This office action is a response to a communication made on 04/19/2021.
Claims 1, 3, 9, 15, and 17 are currently amended.
Claims 6, 11 and 19 are canceled.
Claims 1-5, 7-10, 12-18 and 20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16680251, filed on 04/17/2014.

Double Patenting
Applicant’s amendments, filed 04/19/2021, with respect to claim 1, 9 and 17 have been fully considered and are persuasive.  The rejection of double patenting has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-10, 12-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (specifically Lu and  Hull) does not explicitly teaches the combination of the acquiring further comprising activating the one or more LED lights while receiving the verbal instruction from the user and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458